 Case 1:18-cv-00846-SJB Document 81 Filed 05/01/19 Page 1 of 1 PageID #: 1184




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------- X
FREDERICK G. BRACK, on behalf of himself and all
others similarly situated,

                                      Plaintiff,                         Case No. 18-cv-0846 (ILG)(SJB)

                               and
                                                                             NOTICE OF APPEAL
EDWIN ROMERO and DENISE WELLINGTON,
On behalf of the Class of Plaintiffs in Romero vs
Manhattan and Bronx Surface Transit Operating
Authority,
                                      Proposed Intervenors,

                                vs.

MTA NEW YORK CITY TRANSIT,

                                    Defendant.
------------------------------------------------------------------- X

         Proposed Intervenors Edwin Romero and Denise Wellington, and dismissed Opt-In

Plaintiff Christopher Sterbenz, appeal from the Order of April 26, 2019 entered by the Hon. Sanket

J. Bulsara approving the settlement agreement, and the Order of Judge Bulsara Denying the Motion

to Intervene dated April 9, 2019.

Dated: New York, New York
       May 1, 2019
                                                               ADVOCATES FOR JUSTICE
                                                               CHARTERED ATTORNEYS
                                                               Attorneys for Edwin Romero, Denise
                                                               Wellington, and Christopher Sterbenz

                                                               By:                  /s/
                                                                      Arthur Z. Schwartz (AZS-2683)
                                                               225 Broadway, Suite 1902
                                                               New York, New York 10007
                                                               Tel.: (212) 285-1400
                                                               Fax: (212) 285-1410
                                                               aschwartz@afjlaw.com

To:      Counsel for All Parties (via ECF)
